Order unanimously reversed on the law without costs and matter remitted to Monroe County Family Court for further proceedings on the petition. Memorandum: The court committed reversible error by failing to ascertain through allocution of respondent and his mother that respondent was aware of the possible specific dispositional orders, as required by Family Court Act § 321.3 (1) (see, Matter of Ameer Rashid J., 151 AD2d 1044). (Appeal from order of Monroe County Family Court, Bonadio, J.—juvenile delinquency.) Present—Doerr, J. P., Boomer, Pine, Balio and Lawton, JJ.